EXHIBIT 21.1 Subsidiaries of MSCI Inc. Jurisdiction of Name Incorporation/Organization MSCI Inc. Delaware, U.S.A. Barra, LLC Delaware, U.S.A. Financial Engineering Associates, Inc. California, U.S.A. Investment Property Databank Limited Illinois, U.S.A. Investor Force Holdings, Inc. Delaware, U.S.A. Investor Force, Inc. Delaware, U.S.A. Investor Force Securities, Inc. Delaware, U.S.A. MSCI Barra Financial Information Consultancy (Shanghai) Limited China MSCI Chile Limitada (majority owner) Chile MSCI ESG Research LLC Delaware, U.S.A. KLD Research and Analytics, Inc. Massachusetts, U.S.A. MSCI ESG Research (Australia) Pty Ltd. Australia MSCI Kft. Hungary MSCI Holdings LLC Delaware, U.S.A. MSCI Chile Limitada (minority owner) Chile MSCI Scot 1 LP (general partner) Scotland MSCI S. de R.L. de C.V. (minority owner) Mexico MSCI S. de R.L. de C.V. (majority owner) Mexico MSCI Scot 1 LP (limited partner) Scotland MSCI GP I LLC Delaware, U.S.A. MSCI Scot 2 LP (general partner) Scotland MSCI Scot 2 LP (limited partner) Scotland MSCI Barra (Suisse) Sàrl Switzerland BarraConsult Ltda. (minority owner) Brazil MSCI Services Private Limited (minority owner) India MSCI GP II LLC Delaware, U.S.A. MSCI Cayman Limited Cayman Islands MSCI UK Holdings Limited United Kingdom MSCI Limited United Kingdom Barra International, LLC Delaware, U.S.A. BarraConsult Ltda. (majority owner) Brazil MSCI G.K. Japan IPD Group Limited United Kingdom KK IPD Japan Investment Property Databank Limited United Kingdom Investment Property Databank Pty Limited Australia IPD Investment Property Databank GMBH Germany Investment Property Databank South Africa (Proprietary) Limited South Africa IPD France France IPD Norden AB Sweden IPD Nederland B.V. Netherlands RiskMetrics (UK) Limited United Kingdom MSCI Holdings 2 LLC Delaware, U.S.A. MSCI Australia Pty Limited Australia MSCI Canada ULC Canada MSCI Hong Kong Management Limited Hong Kong MSCI Hong Kong Limited Hong Kong MSCI Taiwan Limited Taiwan RiskMetrics (Singapore) Private Limited Singapore MSCI Holdings 3 LLC Delaware, U.S.A. MSCI ESG Research (UK) Limited United Kingdom MSCI ESG Research (France) France MSCI Korea Limited Korea MSCI Services Private Limited (majority owner) India RiskMetrics Group, LLC Delaware, U.S.A. RiskMetrics Group Holdings, LLC Delaware, U.S.A. RiskMetrics Solutions, LLC Delaware, U.S.A. Measurisk, LLC Delaware, U.S.A.
